Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
An comparison of the claims in related patents (US 10,835,291) and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surgical instrument of claims 13, 30 and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18, line 2, “to the closed position” should read “to a closed position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 - 15, 17 - 19, 21, 22, 24, 26, 27, 29 - 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2013/0103098 A1).

Regarding claim 13, Jackson discloses a method of assembly for a bone fastener (Abstract), the method comprising the steps of: 
connecting a collet with a crown and disposing the collet with an inner surface of an implant receiver (Figs. 31 - 35 shows a collet ref, 12 with a crown ref. 14 disposed within an implant receiver ref. 10 along an inner surface); 
disposing the collet in a relatively fixed position with the implant receiver and a non-expandable orientation (Fig. 31 - 32 shows a distal end of the collet bound by a lower surface ref. 102 of the receiver which prevents the collet from expanded to a fully expanded state); 
engaging the crown with a surgical instrument and translating the collet relative to the implant receiver to an expandable orientation (paragraph [0111] and Fig. 35 show both the crown and the collet having been translated upwardly such that the collet may be in an expandable orientation since the distal surface is not trapped.  Paragraphs [0109 & 113] disclose tools/driver/surgical instruments for manipulating the components); and 
manually engaging a screw shaft with the collet to connect the implant receiver with the screw shaft (paragraph [0114], Figs. 36 - 39).

Regarding claim 14, Jackson discloses the method as recited in claim 13, further comprising the step of engaging the crown with the surgical instrument (paragraph [0114]) and translating the collet relative to the implant receiver to a non-expandable 

Regarding claim 15, Jackson discloses the method as recited in claim 13, wherein the collet is simultaneously rotatable with the crown (the collet and crown are fully capable of being simultaneously rotatable prior to crimping of the receiver walls as disclosed in paragraph [0088]).  

Regarding claim 17, Jackson discloses a method of assembly for a bone fastener (Abstract), the method comprising the steps of: 
releasably locking a collet with an inner surface of an implant receiver in a closed position (Figs. 31 - 32 shows a collet ref. 12 lockingly engaged with an inner surface of an implant receiver ref. 10, and the collet is considered to be in a closed position because it is bound by lower surface ref. 102 of the implant receiver); 
translating the collet relative to the implant receiver to an open position (paragraph [0111] and Fig. 35 show the collet ref. 12 being moved upwardly into an opening position in which the collet is not bound and able to be expanded); and 
manually engaging a screw shaft with the collet to connect the implant receiver with the screw shaft (paragraph [0114], Figs. 36 - 39).

Regarding claim 18, Jackson discloses the method as recited in claim 17, further comprising the step of translating the collet with the screw shaft relative to the implant receiver to the closed position in a non-expandable orientation to comprise a bone fastener (Figs. 38 - 39 show the step of translating the collet ref. 12 with the screw shaft 

Regarding claim 19, Jackson discloses the method as recited in claim 17, wherein the collet is connected with a crown disposed with the implant receiver (tabs ref. 118 of the collet engage the crown as shown in Fig. 35).  

Regarding claim 21, Jackson discloses the method as recited in claim 13, wherein the screw shaft is manually engaged with the collet in a non-instrumented assembly of the screw shaft and the collet to connect the implant receiver with the screw shaft (Figs. 36 - 39 show the implant receiver with the crown and collet manually engaged to a screw shaft already embedded in bone to connect all of the components).  

Regarding claim 22, Jackson discloses the method as recited in claim 13, wherein the collet comprises a circumferential sleeve (Figs. 12 - 15 show a substantially cylindrical sleeve ref. 115), the sleeve defining spaced apart slots (Figs. 13 - 15, ref. 127), the slots each extending through a wall of the sleeve (best shown in Figs. 14 - 15, the slots extend through an outer wall of the sleeve).  


Regarding claim 24, Jackson discloses the method as recited in claim 13, wherein the collet is translatable relative to the implant receiver between the expandable orientation and the non- expandable orientation such that the screw shaft is fixed with the implant receiver (Figs. 37 - 39 show the collet being translatable within the receiver between the expandable and non-expandable orientation while the screw shaft ref. 4 is engaged and thus fixed with the receiver).  

Regarding claim 26, Jackson discloses the method as recited in claim 17, wherein the screw shaft is manually engaged with the collet in a non-instrumented assembly of the screw shaft and the collet to connect the implant receiver with the screw shaft (Figs. 36 - 39 show the implant receiver with the crown and collet manually engaged to a screw shaft already embedded in bone to connect all of the components).

 Regarding claim 27, Jackson discloses the method as recited in claim 17, wherein the collet comprises a circumferential sleeve (Figs. 12 - 15 show a substantially cylindrical sleeve ref. 115), the sleeve defining spaced apart slots, the slots each extending through a wall of the sleeve (best shown in Figs. 14 - 15, the slots extend through an outer wall of the sleeve).  

Regarding claim 29, Jackson discloses the method as recited in claim 17, wherein the collet is translatable relative to the implant receiver between an expandable orientation and a non- expandable orientation such that the screw shaft is fixed with the implant receiver (Figs. 37 - 39 show the collet being translatable within the receiver between the expandable and non-expandable orientation while the screw shaft ref. 4 is engaged and thus fixed with the receiver).  

Regarding claim 30, Jackson discloses the method as recited in claim 17, further comprising: connecting the collet with a crown (Fig. 32 shows connecting the collet ref. 12 with a crown ref. 14); and engaging the crown with a surgical instrument before translating the collet relative to the implant receiver (paragraph [0111] discloses that tabs 112 of the collet are moved inwardly to engage the crown, after which the collet is moved upwardly all of which may be accomplished via the “tools” which are taken to be the surgical instrument).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23, 25, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0103098 A1).

Regarding claims 23 and 28, Jackson discloses the method as recited in claims 13 and 17, wherein the collet comprises a 4Application Serial No.: TBDAtty. Docket: C00015474US01 DIVApplicant: Warsaw Orthopedic, Inc.(1502-1725 DIV)circumferential sleeve (Figs. 12 - 15 show a substantially cylindrical sleeve ref. 115), the sleeve defining spaced apart slots (Figs. 13 - 15, ref. 127), the slots each extending through a wall of the sleeve (best shown in Figs. 14 - 15, the slots extend through an outer wall of the sleeve), but is silent that the number of slots is three. It is noted that paragraph [0094] states that there are four slots, but that fewer or greater slots may be present. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the collet such that it has three slots, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 25 and 31, Jackson discloses the method as recited in claims 13 and 17, except wherein the crown includes spaced apart circumferential outer flanges, the outer flanges engaging the collet as the collet translates relative to the implant receiver.  Instead, Jackson discloses that the collet includes spaced apparat circumferential outer flanges (ref. 118, Figs. 16 - 17), the outer flanges engaging the crown as the collet translates relative to the implant receiver (Figs. 32-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the outer flanges such that the crown includes spaced apart circumferential outer flanges, the outer flanges engaging the collet, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 32, Jackson discloses a method of assembly for a bone fastener (Abstract), the method comprising the steps of: 

disposing the collet in a relatively fixed position with the implant receiver and a non-expandable orientation (Fig. 31 - 32 shows a distal end of the collet bound by a lower surface ref. 102 of the receiver which prevents the collet from expanded to a fully expanded state); 
engaging the crown with a surgical instrument and translating the collet relative to the implant receiver to an expandable orientation (paragraph [0111] and Fig. 35 show both the crown and the collet having been translated upwardly such that the collet may be in an expandable orientation since the distal surface is not trapped.  Paragraphs [0109 & 113] disclose tools/driver/surgical instruments for manipulating the components); and 
manually engaging a screw shaft with the collet to connect the implant receiver with the screw shaft (paragraph [0114], Figs. 36 - 39).

Jackson discloses that the collet (ref. 12) includes spaced apart circumferential outer flanges (ref. 118, Figs. 16 - 17), the outer flanges engaging the crown (Fig. 35) as the collet translates relative to the implant receiver (Fig. 35), but is silent that it is the crown which includes the flanges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the outer flanges such that the crown includes spaced apart circumferential outer flanges, the outer flanges engaging the collet, since it .

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773